Citation Nr: 0932970	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-71 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellar tendonitis of the left knee (claimed as worn 
cartilage in left knee).  

2.  Entitlement to service connection for a fractured right 
5th toe (claimed as deformed right pinky toe and broken toe).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 2003 to May 
2006. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
patellar tendonitis of the left knee and assigned a 
disability rating of 10 percent, effective May 5, 2006, and 
denied service connection for a fractured right 5th toe. 

The issue of service connection for a fractured right 5th toe 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee range of motion is from 0 degrees 
of extension to 100 degrees of flexion, with pain beginning 
at 90 degrees of flexion.

2.  The objective medical evidence fails to show instability 
or subluxation of the left knee.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for patellar tendonitis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, DC 5257 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
patellar tendonitis of the left knee.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
June 2006 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records and provided her with a VA 
examination.  There is no indication from the claims file 
that the Veteran has sought private treatment for her left 
knee, and accordingly, no such records could be obtained.  
The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Higher Rating for Left Knee

The Veteran was initially granted service connection for 
patellar tendonitis of the left knee in September 2006 and 
was assigned a 10 percent disability rating under DC 5024, 
effective May 5, 2006, the day following her discharge from 
service.  The Veteran disagrees with this assignment and 
contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

The Veteran is currently rated as 10 percent disabled for 
patellar tendonitis of the left knee under 38 C.F.R. § 4.71a, 
DC 5024.  DC 5024, which pertains to tenosynovitis, indicates 
that diseases be rated on limitation of motion of affected 
parts, as degenerative arthritis, except gout, which is rated 
under DC 5002.  38 C.F.R. § 4.71a, DC 5024; see also 38 
C.F.R. § 4.20.  Under 38 C.F.R. § 4.71a, DCs 5003 and 5010, 
degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated as noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  38 C.F.R. § 4.71a, DC 
5003, 5010.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

Where the Veteran has limited motion, 38 C.F.R. § 4.71a DCs 
5260 and 5261 provide ratings for limitation of flexion and 
extension of the knee, respectively.  Under DC 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees, a 10 percent rating is assigned when extension 
is limited to 10 degrees, and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  However, when the maximum rating for limitation 
of motion of a joint has already been assigned, a finding of 
pain on motion cannot result in a higher rating.  Id.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  Thereafter, in August 1998, the 
VA General Counsel issued another pertinent precedent opinion 
that may have a bearing on the issue on appeal.  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on x-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or DC 
5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. 
§ 4.59 (which specifically provides that, when a Veteran has 
arthritis that is productive of actually painful motion due 
to unstable or malaligned joints due to healed injury, the 
disability is entitled to the minimum compensable evaluation 
for the joint, i.e., 10 percent under either Diagnostic Code 
5260 or 5261).  See 63 Fed. Reg. 56703 (1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

VA treatment records indicate that the Veteran reported knee 
pain in May 2008 and was noted to have knee arthralgia in 
June 2008.  

The Veteran underwent a VA examination in June 2006, when she 
reported that she had left knee pain with ambulation and 
exercise at the patellar joint region over the past nine 
months.  She also reported that pain occurred 2 times per day 
and lasted for 2 hours.  She indicated that the pain was 
localized and burning, aching, oppressing, and sharp in 
nature, with pain at 6/10.  She stated that pain was elicited 
by physical activity and relieved by rest.  The examiner 
noted that the Veteran was not receiving treatment for her 
knee, functioned without medication, and was not 
incapacitated by this condition.  The examiner reported that 
the Veteran had full extension to zero degrees and flexion to 
100 degrees, with pain beginning at 90 degrees.  The examiner 
reported that the left joint function was additionally 
limited by pain on repetitive use, but was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The examiner stated 
that the additional joint impairment due to pain was zero 
degrees.  The examiner noted that the Veteran's left knee 
showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The examiner also reported that testing of the anterior and 
posterior cruciate ligaments stability, medial and lateral 
collateral ligaments stability, and medial and lateral 
meniscus of the left knee were all within normal limits. Left 
knee x-rays were within normal limits.  Based on the 
Veteran's subjective history and the objecting findings of 
his examination, the examiner diagnosed the Veteran with 
patellar tendonitis.   

The Veteran is currently rated as 10 percent disabled under 
DC 5024 based on limitation of motion.  In this case, even 
taking pain on motion into consideration, as required by 
DeLuca, the Veteran has motion of her left knee from 0 to 100 
degrees, with pain-free motion to 90 degrees of flexion.  
These range of motion findings do not approach even the 
criteria for a noncompensable rating under DC 5260 or DC 
5261.  Indeed, the Veteran has full extension.  As such, the 
Board finds that the current 10 percent rating under DC 5024 
appears to be based upon painful motion and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Therefore, a rating higher than 10 
percent for the Veteran's left knee patellar tendonitis is 
not appropriate.  

Under DC 5257, a 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a DC 5257.

In this case, there is no evidence of subluxation or 
instability.  Rather, at her June 2006 VA examination, the 
examiner noted that the left knee showed no signs of 
weakness, abnormal movement, or guarding of movement and 
reported that the Veteran was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner also reported that testing of 
the anterior and posterior cruciate ligaments stability, 
medial and lateral collateral ligaments stability, and medial 
and lateral meniscus were all within normal limits.  
Moreover, the Veteran has not reported any instances of 
giving way or instability and has not been noted to need or 
use any supportive devices such as a cane or knee brace.  As 
such, there is no evidence that the Veteran has subluxation 
and instability of the left knee.  Accordingly, the objective 
medical evidence fails shows that a separate rating for 
instability and subluxation is warranted under DC 5257.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for a rating in excess of 10 percent for patellar tendonitis 
of the left knee.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Accordingly, the Veteran's claim for an 
increased rating for her left knee disability is denied.  

This determination is based on the application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's patellar tendonitis of 
the left knee reflects so exceptional or unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
The disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

An initial disability evaluation greater than 10 percent for 
patellar tendonitis of the left knee is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The Veteran contends that she has current residuals of an in-
service right 5th toe fracture.  

During service, in February 2006, the Veteran sought 
treatment for a possible right little toe fracture, reporting 
that she had pain in her right little toe joints since 
dropping a rifle on the toe five weeks earlier.  X-rays 
revealed a closed fracture of the right 5th middle phalanx.  
She was placed on a "no physical training" profile, her 
little toe was buddy taped, and she was instructed to wear 
orthopedic shoes.  In April 2006, she sought follow-up 
treatment for her broken right pinky toe.  The doctor stated 
that the Veteran had no foot abnormalities, but noted that 
the right little toe was irritated.  

Post-service, the Veteran underwent a VA examination in June 
2006, when she reported that she had been suffering from a 
status post right 5th digit fracture.  The examiner noted 
that there was no pain, weakness, stiffness, swelling, or 
fatigue when the foot was at rest and did not cause 
functional impairment, but did cause pain when standing and 
walking.  Upon examination, the examiner noted that there was 
no tenderness, weakness, edema, atrophy, or disturbed 
circulation of the right foot.  He also reported that pes 
planus, pes cavus, hammertoes, Morton's Metatarsalfia, and 
hallux valgus were not present, and stated that there was no 
limitation of motion with standing and walking.  The examiner 
noted that the Veteran did not require shoe support, and 
gross examination of the joints and muscle was normal.  The 
examiner concluded that there was no diagnosis regarding 
residuals of a right 5th toe fracture because this condition 
was resolved.   

In May 2008, a VA doctor noted that the Veteran forms 
calluses where she fractured her right little toe in service, 
including a callus under the right 4th toe and one on the 
medial aspect of the 5th right toe.  In June 2008, the 
Veteran complained of a mass on her right medial hallux big 
toe, a progressive, painful bunion on her right foot, and 
pain in her right 5th toe.  Orthopedic findings included mild 
posttraumatic pain of the interphalangeal joint of the right 
5th toe.  The doctor diagnosed her with hallux valgus and 
hammertoes.  July 2008 x-rays revealed no fracture or 
subluxation, no significant joint space narrowing or 
osteophyte formation, and no evidence of a mass, but did 
reveal pes planus.  Also, in July 2008, the Veteran sought 
treatment for a mass on the right medial hallux.  On 
examination, the doctor noted that the Veteran had a 
partially compensated heel varus deformity with increased 
adduction of the forefoot, mild hallux abductus bilaterally, 
no palpable mass of the left hallux, a slightly tender right 
medial first metatarsal head, and adductovarus hammertoes 
bilaterally of the 5th toe.  Significantly, no opinion as to 
the etiology of these conditions was provided during 
treatment.  

Because no foot disorder was diagnosed at the time of the 
June 2006 VA examination and several foot disorders have 
since been diagnosed, a new examination assessing whether any 
of these disorders are related to the in-service right 5th 
toe fracture is necessary for the Board to render a decision 
on this claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
a medical opinion, as set forth below, is required in this 
case.  

The Board also observes that the Veteran has received VA 
treatment for her foot problems, and records of her VA care, 
dated since July 2008, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records for a right 
foot disorder from the Hampton, 
Virginia, VA Medical Center, dated from 
July 2008 forward.

2.  Schedule the Veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies 
should be conducted.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed right foot disorder had its 
onset during active service or is 
related to any in-service disease or 
injury, including the in-service right 
5th toe fracture.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Thereafter, reconsider the 
Veteran's claim on appeal.  If the 
claim remains denied, provide the 
Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


